UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 15, 2013 (October 13, 2013) INKSURE TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) DELAWARE 84-1417774 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 18 East 16th Street, Suite 307, New York, NY (Address of principal executive offices) (Zip Code) (646) 233-1454 (Registrant's telephone number, including area code) 589 Fifth Avenue, Suite 401, New York, NY10017 (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02.DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OFDIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. On October 13, 2013, Mr. Dadi Avner tendered his resignation as Chief Financial Officer of InkSure Technologies Inc. to pursue another opportunity.The resignation will become effective 60 days from the date of his resignation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INKSURE TECHNOLOGIES, INC. Date: October 15, 2013 By: /s/ Tal Gilat Name: Tal Gilat Title: President and Chief Executive Officer
